Citation Nr: 0638982	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-41 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to service 
connection for tinnitus.  


FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to service connection for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issue of entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2006).

The veteran filed a substantive appeal (VA Form 9) in 
December 2005 with respect to the issue of entitlement to 
service connection for tinnitus.  In October 2006, the RO 
increased the veteran's disability evaluation for service-
connected post traumatic stress disorder (PTSD) to 100 
percent, effective July 2006.  In November 2006, the veteran 
submitted a statement on VA Form 21-4138 indicating that, 
because the disability evaluation for service-connected PTSD 
had been increased to 100 percent, he wished to withdraw the 
appeal on the issue of entitlement to service connection for 
tinnitus.  

Because the veteran has withdrawn his appeal as to the issue 
of entitlement to service connection for tinnitus, there 
remain no allegations of error of fact or law for appellate 
consideration on these issues.  Therefore, the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to 
entitlement to service connection for tinnitus, and this 
issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for tinnitus is dismissed.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


